Citation Nr: 0529333	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-17 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	M.P. Toomey, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In a July 2002 rating decision, the RO denied 
service connection for a back disability.  In an April 2003 
rating decision, the RO confirmed the previous denial.  

In February 2005, the RO received additional evidence from 
the veteran.  Although the RO has not considered this 
additional evidence, in April 2005, the veteran submitted a 
waiver of initial RO consideration of the evidence.  Thus, 
the Board will consider the evidence in conjunction with this 
appeal.

In April 2005, the veteran testified before the undersigned 
Veterans Law Judge at a video-conference Board hearing.  


FINDINGS OF FACT

The evidence is in relative equipoise as to whether the 
veteran's back disability is related to active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, a 
back disability was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the veteran in proceeding with his 
appeal given the favorable nature of the Board's decision.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  

Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2005)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2005); see 38 C.F.R. § 3.309 (2005).  

In this case, the veteran contends that he incurred a back 
disability in service.  In the alternative, he contends that 
he is entitled to service connection via the presumption of 
soundness.  See 38 C.F.R. §§ 3.304, 3.306 (2005).  

After review, the Board notes the following evidence of 
record.

The veteran's service entrance examination report is negative 
for a back disability.  

The service medical records show treatment for a back 
disorder beginning in July 1964.  They also reflect that the 
veteran suffered a back injury prior to service and that he 
has had a chronic ache since.  They also contain a September 
1964 X-ray report showing grade I spondylolisthesis.

A September 1964 medical review board report reflects that 
the veteran's back disorder existed prior to service and was 
not permanently aggravated by service, and a recommendation 
that the application for immediate discharge be approved.

The veteran's separation examination report reflects a 
diagnosis of spondylolisthesis at L5 and S1, existing prior 
to service, and the opinion that the veteran is not qualified 
for general military service.  

Post-service, a November 1976 private medical record reflects 
treatment for the veteran's back.  

December 1976 X-rays show spondylolisthesis that is about a 
second degree slippage.  

A January 1995 medical report form reflects that the veteran 
suffered an injury to his back in December 1994.

A February 1995 letter from Dr. Hess, written for a 
disability claim, reflects that the veteran's back disability 
was preexisting but that his work has certainly exacerbated 
his condition, aggravating it to the point that he is now 
symptomatic and requires surgery.

A July 2002 VA examination report reflects the opinion that 
the veteran had a back disorder prior to service and that it 
began getting worse around 1994 or 1995 following continued 
strenuous activity of the lumbosacral spine doing iron work, 
which resulted in worsening of the back to grade II 
spondylolisthesis.

A November 2002 private medical record from Dr. Hess reflects 
that the veteran has grade II L5-S1 spondylolisthesis that is 
undoubtedly related to service, noting that it was exactly 
the same condition that simply progressed to the point that 
the veteran required surgical intervention.  

An August 2003 letter from Dr. Hess reflects that the 
veteran's back disorder resulted in a medical discharge from 
service in November 1964 and that it continued to be 
symptomatic, resulting in the need for surgical intervention 
in 1995.  Dr. Hess states that the veteran's back disability 
is undoubtedly related to service as the veteran would not 
have been given a medical discharge otherwise.

A letter from Dr. Coutts, chiropractor, received by VA in 
August 2003 reflects that the veteran began receiving 
treatment for his back on November 13, 1964.

A December 2004 letter from Dr. Hess reiterates the contents 
of the August 2003 letter and adds that, after reviewing the 
veteran's claims file, it is more likely than not that the 
veteran's back disability increased in severity during 
service, more so than would have been expected by natural 
history.  Dr. Hess also notes that the aggravation of the 
veteran's underlying condition was a permanent worsening in 
severity and not a temporary flare-up.

In sum, on one hand, the veteran's service entrance 
examination report is negative for a back disability; service 
medical records show treatment for a back disorder; and 
separation examination report reflects a diagnosis of 
spondylolisthesis at L5 and S1.  In addition, post-service 
private medical records show treatment for a back disability 
since November 1976 and that the veteran's spondylolisthesis 
was of a grade II in December 1976.  Further, a 
chiropractor's statement reflects that the veteran had been 
treated for his back since discharge.  Lastly, a private 
medical opinion relates the veteran's current back disability 
to service.  

On the other hand, the veteran's service medical records show 
that he suffered a back injury prior to service, and a 
medical review board report reflects that his back disorder 
existed prior to service and was not permanently aggravated 
by service.  In addition, there are no treatment reports 
prior to 1976, and the veteran suffered a work-related injury 
to his back in December 1994.  Lastly, a VA medical opinion 
reflects that the veteran had a back disorder prior to 
service that began getting worse many years after service in 
1994 or 1995, worsening to a grade II spondylolisthesis.

Given the above evidence, the Board finds that there is an 
approximate balance of positive and negative evidence 
regarding the veteran's claim.  When the evidence is in such 
relative equipoise, the Board must give the veteran the 
benefit of the doubt.  Consequently, the Board finds that 
entitlement to service connection for a back disability is 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).


ORDER

Service connection for a back disability is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


